If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 17, 2019
               Plaintiff-Appellee,

v                                                                    No. 343355
                                                                     Oakland Circuit Court
RANDAL ALAN NAVARRETE,                                               LC No. 2017-264703-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and CAMERON and TUKEL, JJ.

PER CURIAM.

       Defendant, Randal Alan Navarrete, appeals as of right his January 25, 2018, jury trial
convictions of four counts of first-degree criminal sexual conduct (CSC-I), MCL 750.520b(2)(b).
Defendant was sentenced to 25 to 99 years’ imprisonment for each count of CSC-I. We affirm.

                          I. RELEVANT FACTUAL BACKGROUND

         This case arises out of the sexual assault of the daughter of defendant’s ex-wife’s cousin.
Defendant would babysit the victim while her mother was at work. Defendant would summon
the victim to the bathroom of the apartment, lock the door, and tell the victim to bend over and
lean against the toilet. Defendant would pull down the victim’s shorts and then his own,
exposing his penis. Defendant would grab a hair brush, put cream on the handle, and insert the
handle into the victim’s anus. Following penetration with the hairbrush handle, defendant would
insert his penis into the victim’s anus. After cleaning the victim’s bottom following ejaculation,
defendant would stand on the ledge of the bathtub, have the victim face him, and tell her to close
her eyes. When she closed her eyes, defendant would put his penis into her mouth. The victim
testified that this sequence of acts happened more than once, and happened when no one else was
home, or when the other children were watching television.

        The victim’s mother took the victim to see Helen Stewart, a nurse practitioner working
under the direction of a pediatrician. Stewart testified that the victim’s rectum was red but noted
it as erythema. Stewart testified that the redness is a nonspecific finding in sexual abuse cases,
which means that it is not specific for child abuse, and it could have been caused from itching or
wiping too hard. Following the examination by Stewart, the victim began therapy sessions at


                                                -1-
Care House. The victim had approximately 69 therapy sessions, where the victim and the Care
House therapist developed a “trauma narrative”. The trauma narrative is a way for children to
retell what happened to them; it is not supposed to be a fact checking procedure of their
allegations, but rather a way for children to identify, and navigate their thoughts and feelings
related to abuse. Defendant was interviewed by police, denied the allegations and subsequently
fled to Mexico. A warrant for defendant’s arrest was formally authorized on July 15, 2015, and
he was extradited back to Michigan in August of 2017.

       Following a jury trial, defendant was convicted of four counts of CSC-I, and was
sentenced to 25 to 99 years’ imprisonment for each count. This appeal followed.

                            II. SUFFICIENCY OF THE EVIDENCE

       Defendant argues on appeal that the prosecution presented insufficient evidence to
support his CSC-I convictions. We disagree.

        We review de novo challenges to the sufficiency of the evidence viewing the evidence in
the light most favorable to the prosecution, to determine whether the trier of fact could have
found that the essential elements of the crime were proven beyond a reasonable doubt. People v
Harris, 495 Mich. 120, 126, 845 NW2d 477 (2014). We may not interfere with the jury’s
assessment of credibility. People v Solloway, 316 Mich. App. 174, 180; 891 NW2d 255 (2016).
All conflicts in the evidence must be resolved in favor of the prosecution and “circumstantial
evidence and all reasonable inferences drawn therefrom can constitute satisfactory proof of the
crime.” People v Nowack, 462 Mich. 392, 400, 614 NW2d 78 (2000). Moreover, “the
complainant’s testimony can, by itself, be sufficient to support a conviction of CSC.” People v
Szalma, 487 Mich. 708, 724; 790 NW2d 662 (2010).

        Defendant was convicted of four counts of CSC-I under MCL 750.520b(1)(a)
(penetration of a person under age 13). The elements of CSC-I under MCL 750.520b(1)(a) are:
“(1) the defendant engaged in sexual penetration with another person and (2) the other person
was under 13 years of age.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012),
citing People v Hammons, 210 Mich. App. 554, 556-557; 534 NW2d 183 (1995). “ ‘Sexual
penetration’ means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other
intrusion, however slight, of any part of a person’s body or of any object into the genital or anal
openings of another person’s body….” MCL 750.520a(r).

        Defendant first challenges the sufficiency of the evidence supporting his CSC-I
convictions by arguing the evidence presented by the prosecution was merely testimonial, and
that the prosecution failed to produce any physical evidence. However, defendant overlooks
authority from this Court, as well as statutory authority, concluding that in criminal sexual
conduct prosecutions, a victim’s testimony may be sufficient to support a defendant’s conviction
and need not be corroborated. See MCL 750.520h, which provides that “[t]he testimony of a
victim need not be corroborated in prosecutions under sections 520b to 520g.” See also People v
Bailey, 310 Mich. App. 703, 714; 873 NW2d 855 (2015), quoting People v Smith, 205 Mich. App.
69, 71; 517 NW2d 255 (1994), where this Court stated:



                                                -2-
 [A] complainant’s testimony regarding a defendant’s commission of sexual acts is
sufficient evidence to support a conviction for CSC-I:

               [T]he question is not whether there was conflicting evidence, but rather
               whether there was evidence that the jury, sitting as the trier of fact, could
               choose to believe and, if it did so believe that evidence, that the evidence
               would justify convicting defendant . . . If the jury chose to believe the
               victim’s testimony, they would be justified in convicting defendant of four
               counts of criminal sexual conduct in the first degree.

        In this case, the victim testified in detail about three distinct incidents of sexual
penetration by defendant when the victim was under the age of 13 and defendant was over the
age of 17. Further, Stewart, Arnold, and Phillips all testified consistently that the victim had told
them about a fourth type of penetration, digital penetration. The testimony of Stewart, Arnold
and Phillips, when viewed in a light most favorable to the prosecution, tends to corroborate the
victim’s testimony. Accordingly, even absent any physical evidence, we conclude that the
prosecution presented sufficient evidence from which a rational trier of fact could conclude
defendant was guilty beyond a reasonable doubt of four counts of CSC-I. Therefore, defendant’s
argument lacks merit.

        Second, defendant next challenges the victim’s credibility. Defendant points to the
victim’s age, argues that the victim’s mother had motive for the victim to falsify the accusations
in order to gain United States citizenship, and further argues that The Care House’s staff coached
the victim’s narrative. However, witness credibility is a question for the finder of fact, and this
Court will not interfere with the fact-finder’s role. People v Wolfe, 440 Mich. 508, 514-515, 489
NW2d 748 (1992). Here, the jury considered the testimony of the victim, the victim’s family
members, the testimony of Care House therapists, and the testimony of a second alleged victim
in finding defendant guilty. We will not substitute our judgment for that of the jury.

        Finally, defendant argues that law enforcement failed to investigate any other persons of
interest, such as the boyfriend of the victim’s mother. However, the victim repeatedly named
defendant as the perpetrator of the sexual assaults. The victim’s mother asked the victim if she
was sure defendant had assaulted her or whether her mother’s boyfriend, who the victim referred
to as “her dad,” had abused her. The victim repeatedly told her mother it was not “her dad.”
Moreover, when “relying on circumstantial evidence, the prosecution need not negate every
reasonable theory consistent with defendant’s innocence, but need merely introduce evidence
sufficient to convince a reasonable jury in the face of whatever contradictory evidence defendant
may provide.” People v Hardiman, 466 Mich. 417, 421; 646 NW2d 158 (2002). Accordingly,
defendant’s argument is without merit.

       Affirmed.

                                                              /s/ Kathleen Jansen
                                                              /s/ Thomas C. Cameron
                                                              /s/ Jonathan Tukel



                                                -3-